DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                           WALTER HOLLEY,
                              Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D19-3935

                               [March 4, 2020]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Paul L. Backman,
Judge; L.T. Case No. 03-003715CF10A.

   Walter Holley, Fort Lauderdale, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed, but remanded for correction of a scrivener’s error regarding
the sentence on Count II, which incorrectly states the year as 2003 instead
of 2004.

WARNER, MAY and CONNER, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.